Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 4 and 9 have been amended.
Claim 2 has previously been cancelled. No new claims are added.
Objection to Claim 3 is withdrawn based on the claim amendments.
Rejections under 112(b) of claims 1, 3 and 9 are withdrawn based on the claim amendments.
Claims 1 and 3-21 are pending.

Response to Arguments
 		Applicant’s Remarks filed on 11/3/2021 have been considered.
With respect to the arguments on pages 4-7 of the Remarks that Collins and Duplys do not teach or suggest the permutation in parallel “to reduce a signal that can be detected by an adversary attempting a side channel attack to secure said secret”, Examiner notes that the office action relies on Duplys, not on Collins, to teach that parallel execution makes differential power analysis (DPA) attacks on device 100 more difficult [Duplys, 0038] i.e. “to reduce a signal that can be detected by an adversary attempting a side channel attack to secure said secret”. Examiner further notes that the 
With respect to the arguments on pages 8-10, pages 11-12 and pages 14-15 of the Remarks that hashing is not a permutation, Examiner agrees that hashing and permutation are not the same, however the office action does not merely rely on hashing in general to teach permutation but relies specifically on the AES-based hashing functions in Kocher, and since AES includes permutations, AES-based hashing teaches permutations.
With respect to the arguments on page 10 of the Remarks that there is no teaching of a secret being used in an authentication of a chip by an external agent, Examiner addressed these arguments in previous office actions.
With respect to arguments on pages 12-13 regarding sequential processing being inherent in Kocher, that Kocher cannot be modified to execute in parallel and that Kocher teaches against parallel execution, Examiner disagrees and notes that this argument has been addressed in a detailed manner in previous office actions. Applicant is directed to the previous office actions.
With respect to arguments regarding claims 8, 14, 19 on page 13, Applicant is arguing the Hart reference which is no longer relied upon to teach the features recited in these claims. Examiner noted in multiple previous office actions that the rejection relies on the reference Silverbrook to teach the “time delay” feature recited in these claims, however Applicant is non-responsive.
With respect to remarks that the permutations in the current invention are different from Kocher because they refer to AES, Benes or Butterfly networks, Examiner notes that the references disclose these elements as recited.
With respect to arguments regarding claim 3 on page 15 of the Remarks, Applicant’s arguments are not persuasive. Examiner had indicated that incorporating the features of claim 3 into the independent claims may advance prosecution subject to further consideration.
With respect to arguments regarding claim 7 on page 17 of the Remarks, Applicant’s argument states again that Kocher is merely referring to hashing and not permutation.  A similar response, as provided above, applies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kocher et al (US Pub. No.2016/0026826) in view of Collins et al (US Pub.No.2012/0311349) and further in view of Duplys et al (US Pub.No. 2015/0270973).

 Re Claim 1, Kocher discloses a method, comprising: receiving a challenge of an authentication (i.e. The exemplary decryption process begins at step 400 with obtaining (e.g., over an untrusted digital interface) the putative result of the encryption (namely, the message identifier (e.g., nonce N), the validator V, and the encrypted result E comprising segments E1, . . . , EN)) [Kocher, para.0064, see also 0014], (i.e. device can demonstrate its authenticity using techniques disclosed in this patent through its ability to supply a valid validator and/or decrypt a message) [Kocher, para.0116], in a chip having stored in a memory device therein a secret that is used in an authentication attempt of said chip (i.e. The encrypting device and decrypting device are set up so that each has access to a base shared secret cryptographic state value, such as a secret key denoted as KROOT. This secret state may, for example, be stored in one or more of EEPROM, flash, fuses, or other storage on a tamper-resistant chip) [Kocher, para.0034] by an external agent (i.e. exemplary embodiments are described involving two parties) [Kocher, para.0029], said chip comprising a hardware processing circuit that sequentially performs a processing related to said secret and the challenge (i.e. uses a secret key to compute V (106), which is a validator of the message identifier and ciphertext segment(s) Ei.  Validator V is computed using the hash of at least one ciphertext segment (e.g., the hash H2=h(E1)) and an initial secret. Computation of V may be performed using the leak resistant, key-tree-based key derivation process described in FIG. 2, with the starting key KSTART being KMESSAGE and the path being determined using H2 (106).  Thus, the derivation of V includes computing a plurality of successive intermediate values leading to V, where each depends on at least one predecessor) [Kocher, para.0058], (i.e. At step 403, the device attempts to compute the message key, KMESSAGE, using the leak resistant, key-tree-based key derivation process described in FIG. 2) [Kocher, para.0064, Fig. 2], (i.e. The SoC has a cryptographic hardware component (705) with an AES engine for data encryption and decryption, a hash function engine, such as, without limitation, a SHA-1 or SHA-256 or a AES based hash function engine, and an implementation of the leak resistant, key-tree-based key derivation process based on FIG. 2) [Kocher, para.0096]; using said received challenge to derive a permutation (i.e. At step 401, the device next computes the value H1 by hashing the received nonce N) [Kocher, para.0064, computes hash of the received nonce N included in the challenge using H1=h(N) which, based on 0040, is a hash function that may use a number of algorithms that include permutations, for example AES, therefore H1 has been interpreted as the derived permutation]; retrieving said secret from said memory device; permuting said secret by said hardware processing circuit [including a permutation network] using said derived permutation; and transmitting a result of said permuting in said hardware processing circuit as a response to said challenge (i.e. The exemplary decryption process begins at step 400 with obtaining (e.g., over an untrusted digital interface) the putative result of the encryption ……………At step 403, the device attempts to compute the message key, KMESSAGE, using the leak resistant, key-tree-based key derivation process described in FIG. 2, with KSTART=KROOT and PATH=H1. ……………… If the counter has not yet reached L, then in step 412, the counter i is incremented and the register K is updated to the decryption key for the next segment by computing K=g(K), and the process is repeated from step 408 onwards. If step 411 determines that i has reached L, a check is performed at step 413 to see if H equals the expected pad data (e.g., the hash of D1 . . . DL). If this check fails, the decryption ends with a failure condition (414). If the check succeeds, then the decryption process is successful and the recovered decrypted output D=D1, . . . , DL is returned at step 415) [Kocher, para.0064-65, Fig.4], 
Kocher does not explicitly disclose whereas Collins does that said hardware processing circuit includes the permutation network and wherein said hardware processing circuit comprises the permutation network and wherein the permutation network executes in a parallel manner (i.e. A data processing system is provided for accelerating cryptographic  protocol calculation, comprising a butterfly network configured to input data bits, permute the data bits in the butterfly network based on a predetermined calculation, and output the permuted data bits from the butterfly network to a look up table)  [Collins, para.0014], (i.e. The butterfly and inverse butterfly network "permutes" the various bits, changing their locations within the registers based on how the user has configured the network to run the desired algorithm.  In some implementations, this permutation of bits may be done in parallel) [Collins, para.0021],
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kocher with Collins to allow acceleration of a broad variety of cryptographic algorithms and/or portions of algorithms, and are not algorithm specific [Collins, Abstract].
Kocher in view of collins does not explicitly disclose whereas Kocher in view of Collins and Duplys does: to reduce a signal that can be detected by an adversary attempting a side channel attack to secure said secret (i.e. The operation of functional unit 130 in parallel, at least at times, to the operation of cryptographic unit 120 makes differential power analysis (DPA) attacks on device 100 more difficult, because in addition to the actual cryptographic function 110 of interest, which is carried out in cryptographic unit 120, the deterministic function is also carried out in functional unit 130, so that electromagnetic radiation, energy signatures (electrical power consumption or energy consumption), and other features of device 100 that can be evaluated in the context of a DPA attack are always put together from components of both units 120, 130, or originate from both these units) [Duplys, para.0038].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kocher in view of Collins with Duplys so that a precise analysis of cryptographic unit 120 is made more difficult [Duplys, para.0038].	
Re Claims 3 and 10, Kocher in view of Collins and Duplys discloses the features of claim 1 and Kocher in view of Collins discloses the features of claim 9 (see below), Kocher further discloses: wherein the hardware processing circuit sequentially performs the processing related to said secret and said received challenge (i.e. Computation of V may be performed using the leak resistant, key-tree-based key derivation process described in FIG. 2, with the starting key KSTART being KMESSAGE and the path being determined using H2 (106).  Thus, the derivation of V includes computing a plurality of successive intermediate values leading to V, where each depends on at least one predecessor) [Kocher, para.0058], wherein the processing includes permuting said secret using the permutation network (i.e. The SoC has a cryptographic hardware component (705) with an AES engine for data encryption and decryption, a hash function engine, such as, without limitation, a SHA-1 or SHA-256 or a AES based hash function engine, key-tree-based key derivation process based on FIG. 2, with functions f0( ) . . . , fb-1( ) implemented using the hash function and/or the AES function or their variants) [Kocher, para.0096, AES discloses permutation],
Collins further discloses wherein the permutation network comprises a Benes network or a butterfly network (i.e. A data processing system is provided for accelerating cryptographic  protocol calculation, comprising a butterfly network configured to input data bits, permute the data bits in the butterfly network based on a predetermined calculation, and output the permuted data bits from the butterfly network to a look up table)  [Collins, para.0014], and that the permuting is performed using the permutation network (i.e. The butterfly and inverse butterfly network "permutes" the various bits, changing their locations within the registers based on how the user has configured the network to run the desired algorithm.  In some implementations, this permutation of bits may be done in parallel) [Collins, para.0021],  
Kocher in view of Collins and Duplys further discloses: and wherein said permutation network executes in a parallel manner, to reduce the signal that can be detected by the adversary attempting a side channel attack to secure said secret. (i.e. The operation of functional unit 130 in parallel, at least at times, to the operation of cryptographic unit 120 makes differential power analysis (DPA) attacks on device 100 more difficult, because in addition to the actual cryptographic function 110 of interest, which is carried out in cryptographic unit 120, the deterministic function is also carried out in functional unit 130, so that electromagnetic radiation, energy signatures (electrical power consumption or energy consumption), and other features of device 100 that can be evaluated in the context of a DPA attack are always put together from components of both units 120, 130, or originate from both these units) [Duplys, para.0038], 
Kocher further discloses the feature in claim 3: and wherein the permutation comprises re-ordering the secret in a set in accordance with a permutation code supplied by the challenge (i.e. a message identifier H1 is formed using nonce N. In the most straightforward implementation, in which N serves as the message identifier, H1 may simply equal N …………… the encrypting device could compute H1 as the hash of N using the function h()……….. After computing H1, the encrypting device computes a message key, KMESSAGE, using the shared base secret cryptographic value KROOT and H1 (103) as input to a leak resistant, key-tree-based key derivation process) [Kocher, para.0047-0048, para.0064, note: the nonce N is the received challenge and H1=N or H1=h(N) therefore H1 is interpreted as permutation code supplied by the challenge N. The KMESSAGE derivation process takes as input the secret KROOT and H1 and processes these inputs using permutations, for example AES-based operations, therefore this teaches permutation of the secret is in accordance with a permutation code supplied by the challenge N].
The motivations to modify Kocher with Collins and Duplys, as in claim 1, apply.

Re Claim 4. Kocher in view of Collins Duplys discloses the features of claim 1, Collins further discloses: wherein said permutation network comprises a butterfly network or a Benes Network (i.e. A data processing system is provided for accelerating cryptographic  protocol calculation, comprising a butterfly network configured to input data bits, permute the data bits in the butterfly network based on a predetermined calculation, and output the permuted data bits from the butterfly network to a look up table)  [Collins, para.0014],
The same motivation to modify Kocher with Collins, as in claim 1, applies.

Re Claim 5. Kocher in view of Collins Duplys discloses the method of claim 1, Kocher further discloses: further comprising performing a plurality of hashing operations on said received challenge to derive a permutation of said secret being implemented as an input into said permutation network [Kocher, Fig.4, steps 401 and 402 are two AES based hash operations h(N) and h(E1) on the received challenge which comprises N and E1]. 

Re Claim 6. Kocher in view of Collins Duplys discloses the features of claims 1 and 5, Kocher further discloses: wherein the hashing operations are implemented in a hardware Secure Hash Algorithm 2 (SHA-2) circuit (i.e. The SoC has a cryptographic hardware component (705) with an AES engine for data encryption and decryption, a hash function engine, such as, without limitation, a SHA-1 or SHA-256 or a AES based hash function engine, and an implementation of the leak resistant, key-tree-based key derivation process based on FIG. 2) [Kocher, para.0096]. 

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kocher et al (US Pub. No.2016/0026826) in view of Collins et al (US Pub.No. 2012/0311349).

Re Claim 9, this claim recites features which are similar to features recited in claim 1 and that were rejected over Kocher in view of Collins, therefore Kocher in view of Collins discloses a method, comprising: receiving a challenge for an authentication, in a chip having stored in a memory device therein a secret is used in an authentication attempt of said device by an external agent, said device comprising a hardware hashing circuit and a hardware permutation circuit including a permutation network that performs processings on said received challenge and said secret; hashing said received challenge in said hardware hashing circuit a plurality number of times; deriving a permutation from a result of said hashing; retrieving said secret from said memory device; processing said secret in said permutation network using said derived permutation in said permutation network and wherein said permutation network executes in a parallel manner; and transmitting a result of said processing as a response to said challenge.  

Re Claim 11. Kocher in view of Collins discloses the features of claim 11, Collins further discloses: wherein said permutation network comprises a butterfly network or a Benes Network (i.e. A data processing system is provided for accelerating cryptographic  protocol calculation, comprising a butterfly network configured to input data bits, permute the data bits in the butterfly network based on a predetermined calculation, and output the permuted data bits from the butterfly network to a look up table)  [Collins, para.0014],
The same motivation to modify Kocher with Collins, as in claim 1, applies.

Re Claim 12, Kocher in view of Collins discloses the features of claim 9, Kocher further discloses: wherein the hashing operations are implemented in a hardware Secure Hash Algorithm 2 (SHA-2) circuit (i.e. The SoC has a cryptographic hardware component (705) with an AES engine for data encryption and decryption, a hash function engine, such as, without limitation, a SHA-1 or SHA-256 or a AES based hash function engine, and an implementation of the leak resistant, key-tree-based key derivation process based on FIG. 2) [Kocher, para.0096]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kocher in view of Collins and Duplys as applied to claim 1 and further in view of Hart et al (US Pub. No.2013/0061303).

Re Claim 7. Kocher in view of Collins and Duplys discloses the features of claim 1, Kocher in view of Collins and Duplys does not explicitly disclose whereas Hart does: wherein said device receives a power for operation by intercepting radio frequency waves emanating from an external device sufficiently close in proximity to charge up a transitory internal power system (i.e. The reader 100 preferably also includes a field generator circuit (not shown) to provide power to the RFID device 106 using radio field inductive technology or other short-range communication technology capable of communicating via electromagnetic field induction…………..proximity cards are generally passive devices obtaining a power supply from the rectified electromagnetic fields received at the on-board antenna. The received electromagnetic waves act like AC signals that, after rectification, can be regulated to power electronic equipment) [Hart, para.0033-0034], 
Collins further discloses: wherein the permutation is performed using multiple switching stages of the permutation network (i.e. A data processing system is provided for accelerating cryptographic  protocol calculation, comprising a butterfly network configured to input data bits, permute the data bits in the butterfly network based on a predetermined calculation, and output the permuted data bits from the butterfly network to a look up table)  [Collins, para.0014, performing permutations using multiiple switching stages is an implied feature of Butterfly networks. See the specification of the current application para.0025 which admits that it is well known in the art that Butterfly networks are permutation networks that perform permutations using multiple switching stages], 
The same motivation to modify Kocher with Collins, as in claim 1, applies.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kocher in view of Collins and Duplys with Hart because it allows contactless operation where a device may communicate with a reader without physical contact between the device and the associated reader [Hart, para.0029].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kocher in view of Collins and Duplys as applied to claim 1, and further in view of Roy et al (US Pub. No.2010/0287374).

Re Claim 21, Kocher in view of Collins and Duplys discloses the features of claim 1, Kocher in view of Duplys does not explicitly disclose whereas Kocher in view of Duplys and Roy does: comprising converting each bit of the secret into a predetermined plurality of bits as the secret is retrieved from memory (i.e. The countermeasure for attack (i), brute-force key testing, is to increase the key length) [Roy, para.0076] and presented for said parallel permutation processing; and wherein the permutation network executes in a parallel manner, to reduce the signal that can be detected by the adversary attempting a side channel attack to secure said secret [rejected in the same manner as in claim 1]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kocher in view of Collins and Duplys with Roy so as to make the attack infeasible for modern circuits [Roy, para.0076].

Claims 13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kocher in view of Collins and further in view of Hart et al (US Pub. No.2013/0061303).

	Re Claim 13, Kocher in view of Collins discloses the features of claim 9, in a manner similar to the rejection of claim 7 above, Kocher in view of Collins and Hart discloses the features of claim 13.

Re Claim 15. In a similar manner as in the rejection of claim 1 above, Kocher discloses a chip, comprising: a non-volatile memory device storing a secret; Kocher further discloses: a receive/transmit (R/T) unit operating in a radio frequency (RF) wavelength (i.e. Data exchanges described herein may be accomplished in a wide range of possible manners. For example, and without limitation, conventional buses/interfaces (such as I2C, JTAG, PCI, serial I/O (including USB), PCI Express, Ethernet, etc.), wireless protocols (such as 802.11 family, Bluetooth, cellular telephony protocols, ISO14443, etc.)) [Kocher, para.0123]; 
 	Kocher in view of Collins does not explicitly disclose whereas Hart does: a power supply unit that converts RF energy received from said R/T unit into a direct current (DC) and stores said converted DC as a power source for operation of circuits in said chip (i.e. The reader 100 preferably also includes a field generator circuit (not shown) to provide power to the RFID device 106 using radio field inductive technology or other short-range communication technology capable of communicating via electromagnetic field induction…………..proximity cards are generally passive devices obtaining a power supply from the rectified electromagnetic fields received at the on-board antenna. The received electromagnetic waves act like AC signals that, after rectification, can be regulated to power electronic equipment) [Hart, para.0033-0034]; 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kocher in view of Collins with Hart because it allows contactless operation where a device may communicate with a reader without physical contact between the device and the associated reader [Hart, para.0029].
 	In a similar manner as in the rejection of the above features and the rejection of features in claims 1, 5 and 9 above Kocher in view of Collins and Hart discloses: a hardware hash circuit; a hardware permutation circuit that includes a permutation network that executes in a parallel manner; and a control unit, wherein said control unit, upon receiving a sufficient voltage from said power source, operates a method to: receive a challenge for an authentication, by an external agent, via said R/T unit; hash said received challenge in said hardware hash circuit a plurality number of times; derive a permutation from a result of said hashing; retrieve said secret from said memory device; process said secret and said permutation in said hardware permutation circuit as a parallel processing using said derived permutation; and transmit a result of said processing as a response to said challenge, via said R/T unit.  

Re Claim 17. Kocher in view of Collins and Hart discloses the features of claim 15, Collins further discloses: wherein said permutation circuit comprises a Butterfly network or a Benes Network (i.e. A data processing system is provided for accelerating cryptographic  protocol calculation, comprising a butterfly network configured to input data bits, permute the data bits in the butterfly network based on a predetermined calculation, and output the permuted data bits from the butterfly network to a look up table)  [Collins, para.0014],
The same motivation to modify Kocher with Collins, as in claim 1, applies.

	Re Claim 18. Kocher in view of Collins and Hart discloses the features of claim 15, Kocher further discloses the features of claim 18 in a similar manner as presented in the rejection of claim 6 above.
 	Re Claim 20. Kocher in view of Collins and Hart discloses the features of claim 15, Kocher in view of Collins and Hart further discloses the features of claim 20 in a similar manner as presented in the rejection of claim 7 above, 
Kocher further discloses the feature: the chip as embedded in an entity that represents a monetary value (i.e. cryptographically secured credit and debit cards) [Kocher, para.0137].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kocher in view of Collins and Hart as applied to claim 15, and further in view of Duplys.

	Re Claim 16. Kocher in view of Collins and Hart discloses the features of claim 15, Kocher in view of Collins, Hart and Duplys further discloses the features of claim 16 in a manner similar to the rejection of claim 3.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kocher in view of Collins, Duplys and Hart as applied to claim 7, and further in view of Silverbrook et al (US Pub. No.2007/0234068).
	Re Claim 8, Kocher in view of Collins, Duplys and Hart discloses the features of claims 7, Kocher in view of Collins, Duplys and Hart does not explicitly disclose whereas Silverbrook does: wherein said device further comprises a time delay mechanism that precludes repeating said method within a predetermined time interval (i.e. There are two mechanisms for preventing an attacker from generating multiple calls to TST and RD functions in a short period of time.  The first is a clock limiting hardware component that prevents the internal clock from operating at a speed more than a particular maximum (e.g. 10 MHz).  The second mechanism is the 32-bit MinTicks register, which is used to specify the minimum number of clock ticks that must elapse between calls to key-based functions) [Silverbrook, para.0438]. 
  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kocher in view of Collins, Duplys and Hart with Silverbrook in order to prevent the capture and replay of any secret values within a given time period [Silverbrook, para.0116].

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kocher in view of Collins and Hart as applied to claims 13 and 15, and further in view of Silverbrook et al (US Pub. No.2007/0234068).
Re Claims 14 and 19. Kocher in view of Collins and Hart discloses the features of claims 13, and 15, Kocher in view of Collins and Hart does not explicitly disclose whereas Silverbrook does: wherein said device further comprises a time delay mechanism that precludes repeating said method within a predetermined time interval (i.e. There are two mechanisms for preventing an attacker from generating multiple calls to TST and RD functions in a short period of time.  The first is a clock limiting hardware component that prevents the internal clock from operating at a speed more than a particular maximum (e.g. 10 MHz).  The second mechanism is the 32-bit MinTicks register, which is used to specify the minimum number of clock ticks that must elapse between calls to key-based functions) [Silverbrook, para.0438]. 
  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kocher in view of Collins and Hart with Silverbrook in order to prevent the capture and replay of any secret values within a given time period [Silverbrook, para.0116].
Kocher further discloses the feature recited in claim 19: and wherein the permutation comprises re-ordering the secret in a set in accordance with a permutation code supplied by the challenge (i.e. a message identifier H1 is formed using nonce N. In the most straightforward implementation, in which N serves as the message identifier, H1 may simply equal N …………… the encrypting device could compute H1 as the hash of N using the function h()……….. After computing H1, the encrypting device computes a message key, KMESSAGE, using the shared base secret cryptographic value KROOT and H1 (103) as input to a leak resistant, key-tree-based key derivation process) [Kocher, para.0047-0048, para.0064, note: the nonce N is the received challenge and H1=N or H1=h(N) therefore H1 is interpreted as permutation code supplied by the challenge N. The KMESSAGE derivation process takes as input the secret KROOT and H1 and processes these inputs using permutations, for example AES-based operations, therefore this teaches permutation of the secret is in accordance with a permutation code supplied by the challenge N].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434